               Case
     Fill in this       1:21-bk-10759-MB
                  information to identify your case:    Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59                                   Desc
                                                        Main Document    Page 1 of 15
     United States Bankruptcy Court for the:

     ____________________
     Central               District of _________________
             District of California    (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                               Chapter 7
                                                            
                                                            ✔
                                                            
                                                                Chapter 11
                                                                Chapter 12
                                                                                                                                         Check if this is an
                                                               Chapter 13                                                                  amended filing




Official Form 201
V olunt a ry Pe t it ion for N on-I ndividua ls Filing for Ba nk rupt c y                                                                            04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.    Debtor’s name                         Grill Concepts, Inc., a Nevada corporation
                                            ______________________________________________________________________________________________________




2.    All other names debtor used           Grill Concepts
                                            ______________________________________________________________________________________________________
      in the last 8 years                   ______________________________________________________________________________________________________
                                            ______________________________________________________________________________________________________
      Include any assumed names,
                                            ______________________________________________________________________________________________________
      trade names, and doing business
      as names                              ______________________________________________________________________________________________________




3.    Debtor’s federal Employer             XX-XXXXXXX
                                            ______________________________________
      Identification Number (EIN)



4.    Debtor’s address                      Principal place of business                                 Mailing address, if different from principal place
                                                                                                        of business
                                               1607 Wewatta Street                                      5765  S. Rainbow Blvd., Suite 101
                                                                                                        _______________________________________________
                                            ______________________________________________
                                            Number     Street                                           Number      Street

                                            ______________________________________________              _______________________________________________
                                                                                                        P.O. Box

                                               Denver                        CO    80202
                                            ______________________________________________
                                                                                                        Las Vegas                  NV      89118
                                                                                                        _______________________________________________
                                            City                        State    ZIP Code               City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                               Denver County
                                            ______________________________________________
                                            County
                                                                                                        Significant portion of Debtors consolidated
                                                                                                        _______________________________________________
                                                                                                        Number     Street

                                                                                                        assets is located in California Central District
                                                                                                        _______________________________________________

                                                                                                        LA                         CA      91403
                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.    Debtor’s website (URL)                 www.grillconcepts.com
                                            ____________________________________________________________________________________________________


6.    Type of debtor                        
                                            ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                             Partnership (excluding LLP)
                                             Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
              Case 1:21-bk-10759-MB                Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59                                       Desc
                                                   Main Document    Page 2 of 15
                Grill Concepts, Inc., a Nevada corporation
Debtor          _______________________________________________________                         Case number (if known)_____________________________________
                Name


                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         
                                         ✔ None of the above



                                         B. Check all that apply:
                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))
                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.naics.com/search/ .
                                            7225
                                            _________

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the              Chapter 7
      debtor filing?
                                          Chapter 9
                                         
                                         ✔ Chapter 11. Check all that apply:

                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                              aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                              affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
       A debtor who is a “small business                      recent balance sheet, statement of operations, cash-flow statement, and federal
       debtor” must check the first sub-                      income tax return or if any of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).
       box. A debtor as defined in
       § 1182(1) who elects to proceed                    
                                                          ✔
                                                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
       under subchapter V of chapter 11                       noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
       (whether or not the debtor is a                        Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
       “small business debtor”) must                          statement of operations, cash-flow statement, and federal income tax return, or if
       check the second sub-box.                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                          
                                                          ✔   A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a                          SEE ATTACHED                                                       Business Affiliation
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                               California Central District Bankruptcy Court
                                                   District _____________________________________________ When                 04/28/2021
                                                                                                                              __________________
      List all cases. If more than 1,                                                                                         MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________

     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
            Case 1:21-bk-10759-MB                      Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59                                       Desc
                                                       Main Document    Page 3 of 15
              Grill Concepts, Inc., a Nevada corporation
Debtor        _______________________________________________________                             Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this         Check all that apply:
      district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                             ✔




12.   Does the debtor own or have           
                                            ✔ No
      possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                  Number        Street

                                                                                  ____________________________________________________________________

                                                                                  _______________________________________       _______     ________________
                                                                                  City                                          State       ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name       ____________________________________________________________________

                                                               Phone              ________________________________




            St a t ist ic a l a nd a dm inist ra t ive informa t ion



13.   Debtor’s estimation of                Check one:
      available funds                        Funds will be available for distribution to unsecured creditors.
                                             ✔


                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49
                                             ✔
                                                                               1,000-5,000                              25,001-50,000
14.   Estimated number of                    50-99                            5,001-10,000                             50,001-100,000
      creditors
                                             100-199                          10,001-25,000                            More than 100,000
                                             200-999

                                             $0-$50,000                       $1,000,001-$10 million
                                                                              ✔
                                                                                                                         $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                 $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                             $100,001-$500,000                $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million                More than $50 billion



  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
           Case 1:21-bk-10759-MB                            Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59              Desc
               Grill Concepts, Inc., a Nevada corporation
                                                            Main Document    Page 4 of 15
 Debtor                                                                     _                  Case number (if known)
              First Name      Middle Name          Last Name



                                                       Continuation Sheet for Official Form 201
10) Pending Bankruptcies

PS On Tap, LLC                       California Central                 04/28/2021
                                     District
                                     Bankruptcy Court

Grill Concepts,                      California Central                 04/28/2021
Inc., a California                   District
corporation                          Bankruptcy Court

Grill Concepts,                      California Central                 04/28/2021
Inc., a Nevada                       District
corporation                          Bankruptcy Court

Grill Concepts                       California Central                 04/28/2021
Services, Inc.                       District
                                     Bankruptcy Court

Grill Concepts                       California Central                 04/28/2021
Management, Inc.                     District
                                     Bankruptcy Court

GCI-MP, Inc.                         California Central                 04/28/2021
                                     District
                                     Bankruptcy Court

PS 303, LLC                          California Central                 04/28/2021
                                     District
                                     Bankruptcy Court

Shift Bar, LLC                       California Central                 04/28/2021
                                     District
                                     Bankruptcy Court

GCI-CC, Inc.                         California Central                 04/28/2021
                                     District
                                     Bankruptcy Court

Grill Concepts-D.C.                  California Central                 04/28/2021
, Inc.                               District
                                     Bankruptcy Court




   Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy
          Case 1:21-bk-10759-MB                            Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59                                        Desc
                                                           Main Document    Page 5 of 15

              Grill Concepts, Inc., a Nevada corporation
Debtor                                                                                             Case number(il/(fl()wn),_ _ _ _ _ _ _ _ _ _ _ __
              Name



                                             D   $0-$50,000i                  D   $1,000,001-$10 million                   D   $500,000,001-$1 billion
16. Estimated liabilities
                                             D   $50,001-$100.000             0   $10,000,001-$50 million                  0   $1,000,000,001-$ 10 billion
                                             D   $100,001-$500,ooo            D   $50,000,001-$100 million                 0   $10,000,000,001-$50 billion
                                             D   $500,001-$1 million          D   $100,000,001-$500 million                D   More than $50 billion




            Reqwest for Relief, Declaration, and Signature s


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonm ent for up to 20 years, or both. 18 U.S.C. §§ 152, 1341 , 1519, and 3571.


17.   Declaration and signature of                The debtor requests relief in accordance with the chapter of t.itle 11, United States Code, specified in this
      authorized representative of
                                                  petition.
      debtor
                                                  I have been authorized to file this petition on behalf of the debtor.

                                                  I have examined the information in this petition and have a reasonable belief that the information is true and
                                                  correct.


                                             I declare under penalty of perjury that the foregoing is true and correct.




                                                                                                             Claude R. Cognian
                                                                                                            Printed name

                                                 Title     President/CEO




1s. Signature of attorney                                                                                                 04/28/2021
                                                                                                            Date
                                                                                                                          MM   /DD /YYYY



                                                  Carol Chow
                                                  Printed name
                                                  Carol Chow
                                                  Firm name
                                                   1888 Century Park East Suite 1500
                                                  Number         Street
                                                   Los Angeles                                                  CA       90067
                                                  City
                                                                                                                -  - - - ZIP Code
                                                                                                                State

                                                   (310) 255-6108                                                  carol.chow@ffslaw.com
                                                  Contact phone                                                  Email address



                                                   169299                                                          CA
                                                  Bar number                                                     State




  Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
               Case 1:21-bk-10759-MB                      Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59                                         Desc
                                                          Main Document    Page 6 of 15
      Fill in this information to identify the case:

                    Grill Concepts, Inc., a Nevada corporation
      Debtor name __________________________________________________________________

                                              Central District of California
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                             Check if this is an
      Case number (If known):     _________________________                                                                                      amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                           12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete             Name, telephone number,         Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code       and email address of            (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact                debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                               professional          unliquidated,   total claim amount and deduction for value of
                                                                               services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                               government
                                                                               contracts)
                                                                                                                     Total claim, if    Deduction for       Unsecured
                                                                                                                     partially          value of            claim
                                                                                                                     secured            collateral or
                                                                                                                                        setoff
     City & County of Denver - Manager of     (720) 913-1311                 Tax
1    Finance
     201 W Colfax Dept 206
                                                                                                                                                          24,490.70
     Denver, CO, 80202
     Sysco Denver                             Cary Nelms                     Suppliers or Vendors
2    5000 Beeler Street                       (858) 204-5381
                                              nelms.cary@corp.sysco.com
                                                                                                                                                          17,258.69
     Denver, CO, 80238

     Ecolab Inc                               Eric Allen                     Services
3    PO Box 100512                            (800) 352-5326
                                              eric.allen@ecolab.com                                                                                       7,048.77
     Pasadena, CA, 91189


     PARKWELL LLC                             (720) 504-3620                 Services
4    3356 Pecos St                            info@goparkwell.com
                                                                                                                                                          4,325.00
     Denver, CO, 80211


     Beard Publishing Inc                     Angie Jimenez                  Services
5    1331 E Warner Ave                        (714) 549-7705
                                              angie@beardpublishing.com                                                                                   1,923.25
     Santa Ana, CA, 92705

     Alsco Denver                             Kerry De La Barra              Services
6    5090 Cook Street                         (877) 286-7631
                                              kdelabarra@alsco.com                                                                                        1,073.29
     Denver, CO, 80216


     The Wasserstrom Company                  Lorraine Lange                Suppliers or Vendors
7    PO Box 182056                            (800) 999-9963
     Attn: Accts Receivable/Credit            LorraineLange@wasserstrom.com                                                                               382.84
     Columbus, OH, 43218

     Creation Gardens Inc                     Rick Hurst                     Suppliers or Vendors
8    2055 Nelson Miller Parkway               (502) 587-9012
                                              rhurst@whatchefswant.com                                                                                    382.14
     Louisville, KY, 40223




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
               Case 1:21-bk-10759-MB                      Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59                                            Desc
                                                          Main Document    Page 7 of 15
                   Grill Concepts, Inc., a Nevada corporation
    Debtor        _______________________________________________________                              Case number (if known)_____________________________________
                  Name




     Name of creditor and complete             Name, telephone number,           Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code       and email address of              (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact                  debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                                 professional           unliquidated,   total claim amount and deduction for value of
                                                                                 services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                        Total claim, if    Deduction for       Unsecured
                                                                                                                        partially          value of            claim
                                                                                                                        secured            collateral or
                                                                                                                                           setoff
     Colorado Commercial Refrigeration         (303) 791-7878                  Services
9    12449 Mead Way
                                                                                                                                                              295.00
     Littleton, CO, 80125

     General Air Service & Supply Co           Heather Dickens                 Suppliers or Vendors
10 1105 Zuni St                                (720) 359-3265
                                               hdickens@generalair.com                                                                                        288.10
     Denver, CO, 80204


     Peerless Coffee and Tea Company           Adrian Sepulveda                Suppliers or Vendors
11 260 Oak Street                              (818) 620-3807
                                               asepulveda@peerlesscoffee.com                                                                                  182.54
     Oakland, CA, 94607

     Rentokil North America INC dba Rentokil   Janice Moyer                    Services
12 Pest Control                                (844) 839-9595
     PO Box 14095                              Janice.Moyer@jcehrlich.com                                                                                     144.00
     Reading, PA, 19612

     Public Service CO Of Colorado DBA Xcel    (800) 481-4700                  Utility Services
13 Energy                                      customerservice@xcelenergy.co
     1800 Larimer Street                       m                                                                                                              49.85

   Denver, CO, 80202
   PPF OFF 1601 Wewatta Street, LLC dba        Lindsay Stearns                 Rent                     Disputed
14 Prime Property Fund                         (303) 534-0863                                           Unliquidated
   1601 Wewatta Street                         Lindsay.Stearns@hines.com                                Contingent                                            0.00
   Suite 860
   Denver, CO, 80202

15




16




17




18




19




20




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                           page 2
Case 1:21-bk-10759-MB   Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59   Desc
                        Main Document    Page 8 of 15




X
Case 1:21-bk-10759-MB   Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59   Desc
                        Main Document    Page 9 of 15

Alsco Denver
5090 Cook Street
Denver, CO 80216


Beard Publishing Inc
1331 E Warner Ave
Santa Ana, CA 92705


City & County of Denver - Manager of Finance
201 W Colfax Dept 206
Denver, CO 80202


Colorado Commercial Refrigeration
12449 Mead Way
Littleton, CO 80125


Creation Gardens Inc
2055 Nelson Miller Parkway
Louisville, KY 40223


Ecolab Inc
PO Box 100512
Pasadena, CA 91189


General Air Service & Supply Co
1105 Zuni St
Denver, CO 80204


PARKWELL LLC
3356 Pecos St
Denver, CO 80211
Case 1:21-bk-10759-MB   Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59   Desc
                        Main Document    Page 10 of 15

Peerless Coffee and Tea Company
260 Oak Street
Oakland, CA 94607


PPF OFF 1601 Wewatta Street, LLC dba Prime Pr
1601 Wewatta Street
Suite 860
Denver, CO 80202


Public Service CO Of Colorado DBA Xcel Energy
1800 Larimer Street
Denver, CO 80202


Rentokil North America INC dba Rentokil Pest
PO Box 14095
Reading, PA 19612


Sysco Denver
5000 Beeler Street
Denver, CO 80238


The Wasserstrom Company
PO Box 182056
Attn: Accts Receivable/Credit
Columbus, OH 43218
        Case 1:21-bk-10759-MB                  Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59                                          Desc
                                               Main Document    Page 11 of 15



Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
Nos. 1 State Bar No. & Email Address
Caro1 Chow
1888 Century Park East Suit,e 1500
Los Angeles, CA 90067
(310)255-6108
169299
carol.chow@ffslaw.com




 D   Debtor(s) appearing without attorney
 0   Attorney for Debtor

                                        UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

 In re:                                                                   CASE NO.:
 Grill Concepts, Inc., a Nevada corporation
                                                                          CHAPTER: 11




                                                                                        VERIFICATION OF MASTER
                                                                                       MAILING LIST OF CREDITORS
                                                                                                   [LB.A 1007-1 (a)]



                                                          Debtor(s).



 Pursuant to LBR 1007-1 r(a), the Debtor, or the Debtor's attorney if applicable, certifies under
 penalty of perjury that the master mailing list of creditors filed in this bankruptcy case, consisting of
_2 _ sheet(s) is complete, correct, and consistent with the Debtor's schedules and I/we assume all
 responsibility for errors and omissions.                     ~                    _


Date:    04/28/2021                                                               ~(                     1/V1 M - - - -
                                                                         Signature of Debtor 1

Date:     04/28/2021
                                                                          Signature of Debtor 2 (joint debtor) (if applicable)

Date:     04/28/2021
                                                                          Signature of Attorney for Debtor (if applicable)


          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California

 December 2015                                                                                     F 1007-1.MAILING.LIST.VERIFICATION
Case 1:21-bk-10759-MB   Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59   Desc
                        Main Document    Page 12 of 15
Case 1:21-bk-10759-MB   Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59   Desc
                        Main Document    Page 13 of 15
          Case 1:21-bk-10759-MB                    Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59                                       Desc
                                                   Main Document    Page 14 of 15



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address
 THEODORE B. STOLMAN (BAR NO. 52099)
 ted.stolman@fffslaw.com
 CAROL CHOW (BAR NO. 169299)
 carol.chow@ffslaw.com
 FREEMAN, FREEMAN & SMILEY, LLP
 1888 Century Park East, Suite 1500
 Los Angeles, California 90067
 Telephone: (310) 255-6100
 Facsimile: (310) 255-6200
      Attorney for: Grill Concepts, Inc., a Nevada
 corporation

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

 In re:
 Grill Concepts, Inc., a Nevada corporation                                  CASE NO.:
                                                                             ADVERSARY NO.:
                                                                             CHAPTER: 11
                                                             Debtor(s).



                                                                                   CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                            Plaintiff(s),              and 7007.1, and LBR 1007-4



                                                                                                           [No hearing]
                                                         Defendant(s).



Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a
debtor in a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying
all its parent corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly
own 10% or more of any class of the corporation’s equity interest, or state that there are no entities to report. This
Corporate Ownership Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary
proceeding. A supplemental statement must promptly be filed upon any change in circumstances that renders this
Corporate Ownership Statement inaccurate.

I, (Printed name of attorney or declarant) Claude R. Cognian                                      , the undersigned in
the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:




             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                  F 1007-4.CORP.OWNERSHIP.STMT
             Case 1:21-bk-10759-MB                     Doc 1 Filed 04/28/21 Entered 04/28/21 18:22:59                                           Desc
                                                       Main Document    Page 15 of 15



[Check the appropriate boxes and, if applicable, provide the required informatio n.]

1.        I have personal knowledge of the matters. set forth in this Statement because:


             [gJ I am the president or other officer or an authorized agent of the Debtor corporation
              D   I am a party to an adversary proceeding
              D   I am a party to a contested matter
              D   I am the attorney for the Debtor corporation


2.a.          [gJ The following entities, other than the Debtor or a governmental unit, directly or indirectly own 10% or more of
                  any class of the corporation's(s') equity interests:
              CNM Gril LLC



              [For additional names, attach an addendum to this form.]

     b.       [gJ There are no entiities that directly or indirectly own 10% or more of any class of the corporation's equity
                  interest.



Date: April 28, 2021                                                                   By            ~tyv'                          4' -
                                                                                              Signature of Debtor, or attorney for Debtor


                                                                                       Name: Claude R. Cognian
                                                                                             Printed name of Debtor, or attorney for Debtor




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                                Page 2                          F 1007-4.CORP.OWNERSHIP .STMT
